DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority documents have been electronically retrieved by USPTO from a participating IP Office on 04/08/2021.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-9, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sapugay et al. (US 2021/0004442) hereinafter Sapugay, in view of Singh et al. (US 2020/0302364) hereinafter Singh.

In claim 1, Sapugay discloses “A system for managing change requests, the system comprising: 
a processor; and 
a non-transitory computer-readable medium containing a set of instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving, from a client device, a change request ([0049] the cloud-based platform 20 may include ticketing source data having requests for changes or repairs to particular systems, dialog between the requester and a service technician or an administrator attempting to address an issue, a description of how the ticket was eventually resolved, and so forth); 
routing the change request to a first similarity determination pipeline, the first similarity determination pipeline being configured to: 
extract at least one first request element from the change request ([0056] the BE 102 is a virtual agent that receives, via the network 18, the utterance 122 (e.g., a natural language request in a chat communication) submitted by the client device 14D disposed on the client network 12. The BE 102 provides the utterance 122 to the NLU framework 104, and the NLU engine 116, along with the various subsystems of the NLU framework, processes the utterance 122 based on the intent-entity model 108 to derive artifacts (e.g., intents and/or entities) within the utterance); 
determine a first group of change requests based on the at least one first extracted request element ([0049] the generated intent-entity model can serve as a basis for classifying intents in future requests, and can be used to generate and improve a conversational model to support a virtual agent that can automatically address future issues within the cloud-based platform 20 based on natural language requests from users); 
determine a first similarity metric between the change request and the first group of change requests ([0054] a similarity measure or distance between two different utterances can be calculated using the respective intent vectors produced by the NLU engine 116 for the two intents, wherein the similarity measure provides an indication of similarity in meaning between the two intents); and 
determine a first classification of the change request based on the first similarity metric ([0073] the form class table 272 includes a first axis 273 associated with a CCG form of a first meaning representation and a second axis 274 associated with a CCG form of a second meaning representation being compared. Each axis label is associated with a form pattern for each of the respective CCG forms that the similarity scoring subsystem 260 supports, such as a verb-led phrase, a noun-led phrase, and so forth, and is represented by a suitable function identifier within a supported CCG form range of f1-fN)”.
Sapugay does not appear to explicitly disclose however, Singh discloses “based on the first classification, identifying an implementation device ([0124] using text-based analysis on a large number of resolved requests to intelligently identify and extract capabilities that agents use to resolve submissions (e.g., incidents, requests, issues, situations) represented by the requests. By analyzing the text provided by agents within the resolution descriptions in numerous requests for particular action verbs and other detectable patterns, a computing device may detect phrases of text that represent potential capabilities that agents used to resolve submissions. The computing device may then validate one or more potential capabilities to update one or more lists of agent capabilities to reflect actual capabilities agents possess. As a result, a request management system may use the updated list of agent capabilities to efficiently distribute subsequent requests to agents that have the capabilities to address the represented submissions [0126] a computing device may group requests based on similarities in the submission summaries and resolution descriptions within requests. Once groups are formed, further text-based analysis and other machine learning techniques may then be used to analyze requests within each group to detect certain words (e.g., action verbs), phrases, or other patterns within the resolution descriptions submitted by agents. In particular, the resolution descriptions may be analyzed to identify potential capabilities that may have been used by agents [0127] Any potential capability candidates can then be reviewed via a computing system or by an administrator. Intelligent capability extraction via machine learning can be used to update and maintain one or more accurate lists of capabilities that a request management system may use to efficiently distribute new requests); and 
transmitting the change request to the implementation device ([0158] an agent may input text into a resolution description that indicates that the agent “reset a password” for a user's account with the enterprise. When a capability is explicitly stated in the resolution description for multiple requests representing similar submissions, the computing device may extract the capability and associate a high confidence with the capability)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Sapugay and Singh, the suggestion/motivation for doing so would have been to efficiently to resolve the user’s request by using computing device to perform a textual analysis on associated resolutions to identify capabilities used to resolve the requests (Abstract).	
	
In claim 2, Sapugay teaches
The system of claim 1, wherein the first similarity determination pipeline is configured to determine the first classification of the change request based on a degree of complexity associated with responding to the change request ([0097] the similarity scoring subsystem 260 may perform this initial CCG form search and similarity scoring more rapidly and/or efficiently than other searching systems that may utilize a single-complexity comparison function to systematically compare the meaning representation of a user utterance to each meaning representation in a search space or understanding model).  

In claim 3, Sapugay teaches
The system of claim 1, wherein: the operations further comprise: 37Attorney Docket No. 11360.0709-00000 
routing the change request to a second similarity determination pipeline, the second similarity determination pipeline being configured to: 
determine a second similarity metric between the change request and a second group of change requests ([0054] a similarity measure or distance between two different utterances can be calculated using the respective intent vectors produced by the NLU engine 116 for the two intents, wherein the similarity measure provides an indication of similarity in meaning between the two intents); and 
determine a second classification of the change request based on the determined second similarity metric ([0073] the form class table 272 includes a first axis 273 associated with a CCG form of a first meaning representation and a second axis 274 associated with a CCG form of a second meaning representation being compared. Each axis label is associated with a form pattern for each of the respective CCG forms that the similarity scoring subsystem 260 supports, such as a verb-led phrase, a noun-led phrase, and so forth, and is represented by a suitable function identifier within a supported CCG form range of f1-fN); and 
determining, based on the first and second classifications, a meta-classification of the received change request ([0091] the similarity scoring subsystem 260 may also analyze the similarity between two meaning representations having different sizes by comparing suitable combinations of subtree vectors of the meaning representations. For example, the similarity scoring subsystem 260 may determine a combination (e.g., centroid or weighted average) for a subtree vector of the nodes of a longer meaning representation that do not have a comparable counterpart in a shorter meaning representation); and 
the transmitting is based on the determined meta-classification ([0094] the reconciliation function enables the similarity scoring subsystem 260 to generate and output an aggregate refined similarity score (e.g., aggregate similarity score) that transcends limitations stemming from a single interpretation of the CCG form 304 of the meaning representation 262, such as by retaining a maximum or weight average of the similarity score).  

In claim 4, Sapugay teaches
The system of claim 3, wherein the operations further comprise applying a first weight to the first similarity metric and applying a second weight to the second similarity metric, wherein the meta-classification of the received change request is based on the weighted first similarity metric and weighted second similarity metric ([0091] the similarity scoring subsystem 260 may also analyze the similarity between two meaning representations having different sizes by comparing suitable combinations of subtree vectors of the meaning representations. For example, the similarity scoring subsystem 260 may determine a combination (e.g., centroid or weighted average) for a subtree vector of the nodes of a longer meaning representation that do not have a comparable counterpart in a shorter meaning representation).  

In claim 5, Sapugay teaches
The system of claim 1, wherein the change request comprises at least one optioned text field and one freeform text field ([0081] the CCG form 304 may be any suitable description of the shape formed by nodes of the meaning representation 262, analyzed with respect to the part-of-speech annotations or tagging of tokens (e.g., words or phrases) within the nodes. For example, the similarity scoring subsystem 260 may identify that the meaning representation 262 has a CCG form 304 that corresponds to a verb-pronoun-noun phrase, a noun-verb-direct object phrase, a noun-verb-adverb phrase, etc.).  

In claim 6, Sapugay teaches
The system of claim 5, wherein the at least one extracted first request element comprises at least a portion of the freeform text field ([0066] Each of the nodes 202 store or reference a respective word vector (e.g., token) that is determined by the vocabulary subsystem to indicate the semantic meaning of the particular word or phase of the utterance. As mentioned, each word vector is an ordered n-dimensional list (e.g., a 300 dimensional list) of floating point values (e.g., a 1×N or an N×1 matrix) that provides a mathematical representation of the semantic meaning of a portion of an utterance).  

In claim 7, Sapugay teaches
The system of claim 6, wherein the first similarity determination pipeline is configured to determine the first similarity metric by comparing first characters between the freeform text field and second characters associated with at least one change request of the first group of change requests ([0079] the utterance 266 “Book meeting” has a first alternative meaning representation corresponding to “request booking or scheduling a meeting” and a second alternative meaning representation corresponding to “a meeting about a book.” The meaning extraction subsystem 150 may then incorporate these alternative meaning representations within the utterance meaning model 160. By propagating both of these alternative meaning representations to later steps of the similarity scoring process via the meaning search subsystem 152, the similarity scoring subsystem 260 is more likely to identify a suitable mathematical comparison function list 278 that enables identification of suitable extracted artifacts 140).  

In claim 8, Sapugay teaches
The system of claim 7, wherein the first classification is based on the comparing yielding a threshold amount of first characters matching the second characters ([0091] the similarity scoring subsystem 260 of certain embodiments may also analyze the similarity between two meaning representations having different sizes by comparing suitable combinations of subtree vectors of the meaning representations. For example, the similarity scoring subsystem 260 may determine a combination (e.g., centroid or weighted average) for a subtree vector of the nodes of a longer meaning representation that do not have a comparable counterpart in a shorter meaning representation).  

In claim 9, Sapugay teaches
The system of claim 6, wherein the first similarity determination pipeline is configured to determine the first similarity metric by computing at least one distance between a first numeric-space representation of first characters of the freeform text field and a second numeric-space representation of second characters of a reference change request ([0054] the NLU engine 116 is designed to perform a number of functions of the NLU framework 104, including generating word vectors (e.g., intent vectors, subject or entity vectors, subtree vectors) from word or phrases of utterances, as well as determining distances (e.g., Euclidean distances) between these vectors. For example, the NLU engine 116 is generally capable of producing a respective intent vector for each intent of an analyzed utterance. As such, a similarity measure or distance between two different utterances can be calculated using the respective intent vectors produced by the NLU engine 116 for the two intents, wherein the similarity measure provides an indication of similarity in meaning between the two intents).  

In claim 11, Sapugay teaches
The system of claim 10, wherein the first similarity determination pipeline is configured to determine a cluster for the first numeric-space representation from among a plurality of clusters associated with a plurality of reference change requests ([0054] the NLU engine 116 is designed to perform a number of functions of the NLU framework 104, including generating word vectors (e.g., intent vectors, subject or entity vectors, subtree vectors) from word or phrases of utterances, as well as determining distances (e.g., Euclidean distances) between these vectors. For example, the NLU engine 116 is generally capable of producing a respective intent vector for each intent of an analyzed utterance. As such, a similarity measure or distance between two different utterances can be calculated using the respective intent vectors produced by the NLU engine 116 for the two intents, wherein the similarity measure provides an indication of similarity in meaning between the two intents).  

In claim 12, Sapugay teaches
The system of claim 11, wherein the at least one distance is a Euclidean or a Hamming distance ([0054] generating word vectors (e.g., intent vectors, subject or entity vectors, subtree vectors) from word or phrases of utterances, as well as determining distances (e.g., Euclidean distances) between these vectors. For example, the NLU engine 116 is generally capable of producing a respective intent vector for each intent of an analyzed utterance).  

In claim 13, Singh teaches
The system of claim 11, wherein the clusters are associated with historical profiles, the historical profiles being associated with different respective success rates of change request responses ([0189] The computing device may combine the “best” verb and the “best” noun phrase into a combined verb-noun phrase to output the “best” capability prediction and a corresponding confidence level. The confidence level may depend on the results of the text-based analysis, such as a quantity of requests that include similar language to the identified “best” verb and the “best” noun phrase. In some examples, the confidence level may be binary and indicate whether the particular capability is acceptable or not at this point in the capability extraction process. In other examples, the confidence level may be represented using a range between zero and one with zero representing no confidence and one representing a high confidence level).  

In claim 14, Sapugay teaches
The system of claim 11, wherein the first similarity metric is determined based on the cluster for the first numeric-space representation ([0054] generating word vectors (e.g., intent vectors, subject or entity vectors, subtree vectors) from word or phrases of utterances, as well as determining distances (e.g., Euclidean distances) between these vectors. For example, the NLU engine 116 is generally capable of producing a respective intent vector for each intent of an analyzed utterance).  

In claim 15, Sapugay teaches
The system of claim 11, wherein extracting the at least one first request element from the received change request comprises applying at least one of a stop word removal, a case conversion, or a lemmatization to the received change request ([0049] ticketing source data having requests for changes or repairs to particular systems, dialog between the requester and a service technician or an administrator attempting to address an issue, a description of how the ticket was eventually resolved, and so forth).  
In claim 17, Sapugay teaches
The system of claim 15, wherein the first similarity determination pipeline is further configured to generate the first numeric-space representation as an embedding, the embedding being based on the extracted at least one first request element ([0054] generating word vectors (e.g., intent vectors, subject or entity vectors, subtree vectors) from word or phrases of utterances, as well as determining distances (e.g., Euclidean distances) between these vectors. For example, the NLU engine 116 is generally capable of producing a respective intent vector for each intent of an analyzed utterance).  

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sapugay et al. (US 2021/0004442) hereinafter Sapugay, in view of Singh et al. (US 2020/0302364) hereinafter Singh, and further in view of Bar-on et al. (US 2020/0279020) hereinafter Bar-on.

In claim 10, per rejection in claims 1, 5, 6 and 9 
Sapugay and Singh do not appear to explicitly disclose however, Bar-on discloses “The system of claim 9, wherein the at least one distance is computed according to at least one of: a Levenshtein distance algorithm, a Jaro-Winkler distance algorithm, a Sorensen similarity distance algorithm, or a fuzzy distance algorithm ([0076] The compound issue detection server 108 can compare features (e.g., keywords, normalized text, semantic content, topic models) extracted from content entered by a user to entries in one or more previously-generated database(s) of keywords, text, and/or topic models in a number of suitable ways. Examples include, but are not limited to, calculations and/or operations to determine: Levenshtein distance; cosine similarity calculation; Manhattan distance calculation; semantic similarity; lemmatized string similarity; term frequency comparison; document or field term frequency comparisons; Jaro-Winkler distance; Jaccard similarity; and the like)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Sapugay, Singh and Bar-on, the suggestion/motivation for doing so would have been to use the well-known distance algorithm to obtain the similarity value between two text strings.		

9.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sapugay et al. (US 2021/0004442) hereinafter Sapugay, in view of Singh et al. (US 2020/0302364) hereinafter Singh, and further in view of Bar-on et al. (US 2020/0279020) hereinafter Bar-on and Pyati (US 2019/0311301).

In claim 16, per rejection in claims 1, 5, 6, 9-11 and 15 
Sapugay, Singh and Bar-on do not appear to explicitly disclose however, Pyati  discloses “The system of claim 15, wherein:39Attorney Docket No. 11360.0709-00000 
the clusters are determined using at least one of: a KNN clustering algorithm or a nearest centroid classifier algorithm ([0133] The system can apply an unsupervised machine learning algorithm (e.g., k-means clustering, hierarchical clustering, density-based clustering, grid-based clustering, PCA, EM, etc.) or classification algorithm (e.g., KNN, boosting, perceptrons/neural networks, decision trees/random forests, SVMs, etc.) to generate a machine learning model that clusters or classifies the previous item listings among the bins that best fits a given distribution curve (e.g., binomial distribution, Poisson distribution, uniform distribution, normal distribution, exponential distribution, etc.)); and 
extracting at least one first request element from the received change request comprises applying a tf-idf feature extraction algorithm to the received change request ([0019] Text feature extractor 106 can segment text and identify the features and corresponding feature values for each unit of text. In this example, text feature extractor 106 can segment text into smaller, more manageable units of words and phrases (e.g., tokens) for analysis [0020] Lexical features generally identify the relationships between words and phrases of text. An example of a lexical feature is the term frequency-inverse document frequency (tf-idf) of a word or phrase. The tf-idf score measures the relevance of the word or phrase in a collection or corpus based on how often the word or phrase appears in a segment of text and how often the word or phrase appears over the entirety of the collection or corpus of text)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Sapugay, Singh, Bar-on and Pyati, the suggestion/motivation for doing so would have been to use the well-known clustering algorithm and feature extraction algorithm to extract and classify/cluster the request element from the change request.		

In claim 18, per rejection in claims 1, 5, 6, 9-11 and 15 
Sapugay, Singh and Bar-on do not appear to explicitly disclose however, Pyati  discloses “The system of claim 15, wherein the clusters are determined using a random forest model ([0133] The system can apply an unsupervised machine learning algorithm (e.g., k-means clustering, hierarchical clustering, density-based clustering, grid-based clustering, PCA, EM, etc.) or classification algorithm (e.g., KNN, boosting, perceptrons/neural networks, decision trees/random forests, SVMs, etc.) to generate a machine learning model that clusters or classifies the previous item listings among the bins that best fits a given distribution curve (e.g., binomial distribution, Poisson distribution, uniform distribution, normal distribution, exponential distribution, etc.))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Sapugay, Singh, Bar-on and Pyati, the suggestion/motivation for doing so would have been to use the well-known clustering algorithm and feature extraction algorithm to extract and classify/cluster the request element from the change request.			

Claim 19 is essentially same as claim 1 except that it recites claimed invention as a method and is rejected for the same reasons as applied hereinabove.

Claim 20 is essentially same as claims 1 and 3 and is rejected for the same reasons as applied hereinabove.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157